174 S.W.3d 593 (2005)
STATE of Missouri, Respondent,
v.
James Roger DAVIS, Appellant.
No. WD 63669.
Missouri Court of Appeals, Western District.
August 16, 2005.
Motion for Rehearing and/or Transfer Denied October 4, 2005.
Application for Transfer Denied November 22, 2005.
James R. Wyrsch, John Johnston, Co-Counsel, Kansas City, MO, for appellant.
Deborah Daniels, Jefferson City, MO, for respondent.
*594 Before BRECKENRIDGE, P.J., LOWENSTEIN and HARDWICK, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied October 4, 2005.

ORDER
PER CURIAM.
James Roger Davis appeals his convictions and sentences for two counts of statutory sodomy in the second degree, under section 566.064, RSMo 2000. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 30.25(b).